United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-381
Issued: October 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 16, 2007 merit decision granting a schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of the
appeal.
ISSUE
The issue is whether appellant has more than 19 percent impairment of his right arm and
8 percent impairment of his left arm.
FACTUAL HISTORY
This is the second appeal in this case. In a February 28, 2007 decision, the Board set
aside decisions of the Office which found that appellant had sustained five percent impairment to

his right and left upper extremities.1 It remanded the case to the Office for further development
of the medical evidence. The facts and circumstances of the case are set forth in the Board’s prior
decision and are incorporated herein by reference.
On remand the Office referred appellant to Dr. Vikram H. Gandhi, a Board-certified
orthopedic surgeon, for examination and an evaluation of the extent of permanent impairment.2
Dr. Gandhi performed electromyogram (EMG) and nerve conduction velocity (NCV) studies on
August 16, 2007 which revealed normal results in the upper extremities. In a report received on
October 16, 2007,3 he stated that physical examination revealed some limitation of motion and
decreased strength, with pain, decreased sensation, decreased 2-point discrimination, and a positive
Tinel’s sign on both wrists. Dr. Gandhi indicated that the decreased sensation was mainly
affecting the index, middle and ring fingers of the right hand. He stated, “Some decrease was also
noted on the left but this appeared to be minimal.” Dr. Gandhi reported that appellant described
more problems with his right hand than his left. He diagnosed bilateral carpal tunnel syndrome,
status post surgical releases, and found that appellant reached maximum medical improvement one
year after his most recent surgery. Dr. Gandhi stated that he was applying the first category on
page 495 of the A.M.A., Guides even though appellant’s EMG and NCV testing was normal
because such testing can be normal even if there is clinical evidence of median nerve
dysfunction. He stated:
“Most of the impairment rating was calculated for the sensory loss at the median
nerve at the wrist level, which is what carpal tunnel syndrome is, and he has no
significant muscular involvement. Most of the loss is sensory involvement.
Right-sided sensory loss appeared to be worse than the left-sided sensory loss,
and it was considered that the patient had Grade 3 loss of the right hand as he had
sensory changes including pain and then difficulty in daily activities in some areas
and it was felt that this loss was in the range of 32 percent.”
***
“Table 16-10 and 16-15 from the [A.M.A., Guides] were used. Sensory deficit on
the right side was felt to be 60 percent and that multiplied by 32 percent as the
1

Docket No. 06-1893 (issued February 28, 2007). The Office accepted that appellant, a 29-year-old claims
examiner, sustained bilateral carpal tunnel syndrome. He underwent surgery on both wrists in 1997. The Office
granted appellant schedule awards on February 9, 2006 for five percent impairment of both the right and left arms.
2

The Office made several earlier attempts to refer appellant for evaluation but the physicians either indicated that
they did not provide impairment ratings or failed to follow the Office’s instructions to perform an evaluation of
permanent impairment. The Office indicated that Dr. Gandhi served as an impartial medical specialist but he
actually served as an Office referral physician because there was no conflict in the medical evidence at the time of
the referral. As noted by the Board in its February 28, 2007 decision, the impairment ratings of Dr. Thompson, a
Board-certified orthopedic surgeon who served as an Office medical adviser, and Dr. Salomon, an attending Boardcertified orthopedic surgeon, were not derived in accordance with the relevant standards of the American Medical
Association, Guides to the Evaluation of Permanent Impairment. Therefore, their opinions did not create a conflict
in the medical evidence.
3

The report is actually dated July 19, 2007 but this date appears to be incorrect as the report discusses the
August 16, 2007 test results.

2

median involvement at the wrist level for upper extremity impairment, which
gives a 19.2 percent rating, rounded to 19 percent.
“Similarly, the left upper extremity was rated and it was found that the left upper
extremity had a Grade 4 loss which gave it a 25 percent loss and at 32 percent of
that it gives an 8 percent impairment rating.”
In an October 16, 2006 decision, the Office granted appellant additional schedule award
compensation to reflect 19 percent impairment to his right arm and eight percent impairment of
his left arm. The awards ran for 53.04 weeks from July 22, 2005 to July 28, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6
ANALYSIS
The Office accepted that appellant sustained employment-related bilateral carpal tunnel
syndrome and granted him schedule award compensation for a 19 percent permanent impairment
of his right arm and an 8 percent permanent impairment of his left arm. The Office based the
schedule awards on the examination of Dr. Gandhi, a Board-certified orthopedic surgeon who
served as an Office referral physician.7 The Office referred appellant to Dr. Gandhi after the
Board, in a February 28, 2007 decision, found that additional development of the medical
evidence was required to evaluate the extent of his upper extremity impairment.
The Board finds that Dr. Gandhi properly determined that appellant’s bilateral carpal
tunnel syndrome was appropriately evaluated under the first category on page 495 of the A.M.A.,
Guides.8 The choice of this category was appropriate as Dr. Gandhi identified several clinical
signs of median nerve dysfunction and electrical conduction delays including positive Tinel’s
signs in both sides and decreased 2-point discrimination (mainly affecting the index, middle and
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id. See Thomas P. Gauthier, 34 ECAB 1060 (1983).

7

See supra note 2 regarding Dr. Gandhi’s status as an Office referral physician. Dr. Gandhi’s report was received
by the Office on October 16, 2007.
8

See A.M.A., Guides 495 (section entitled “carpal tunnel syndrome”).

3

ring fingers).9 He characterized the extent of sensory loss to the median nerve in the right as Grade
3 as found at Table 16-10, page 482. Under this classification, Dr. Gandhi advised that appellant
had a 60 percent deficit for distorted superficial tactile sensibility (diminished light touch and two
point discrimination), with some abnormal sensations or slight pain, that interferes with some
activities. For the impairment of the median nerve of the left wrist, Dr. Gandhi characterized the
sensory loss as Grade 4, for which he allowed 25 percent deficit for distorted superficial tactile
sensibility (diminished light touch), with or without minimal abnormal sensations or pain that is
forgotten during activity. He explained that appellant’s symptoms, both reported and observed on
examination, were much greater on the right than on the left.10
Dr. Gandhi then referenced Table 16-15, page 492, to rate the sensory impairment to the
upper extremities. The Board notes that in rating sensory loss of the median nerve below the
forearm, Table 16-15 allows up to a maximum value of 39 percent for pain to the upper
extremities.11 In making his rating, Dr. Gandhi advised that allowing 32 percent for the sensory
deficits found on examination of appellant’s upper extremities was appropriate. For the right arm,
he multiplied the 60 percent sensory deficit by 32 percent to total 19.2 percent loss, which was
rounded down to 19 percent. For the left arm, Dr. Gandhi multiplied the 25 percent sensory deficit
by 32 percent to total 8 percent impairment. The Board finds that the impairment ratings provided
by Dr. Gandhi for appellant’s sensory loss to his upper extremities conforms to the protocols of the
A.M.A., Guides. As the examining physician, his impairment rating is well explained and
supported by the findings made on physical evaluation of appellant’s arms. His rating of
impairment constitutes the weight of medical opinion. Appellant has not submitted any medical
evidence to establish that he has greater impairment to his upper extremities resulting from his
accepted injury.
CONCLUSION
The Board finds that appellant has a 19 percent impairment of his right arm and an eight
percent impairment of his left arm for which he received schedule awards.

9

See id. Dr. Gandhi explained that, even though appellant’s EMG and NCV testing was normal, such testing can
be normal even if there is valid clinical evidence of median nerve dysfunction.
10

See A.M.A., Guides 482, Table 16-10. Dr. Gandhi noted that appellant’s right arm sensory loss was so severe
that it interfered with activity and other medical evidence of record supports this finding of a greater degree of
sensory loss on the right.
11

Chapter 1 of the A.M.A., Guides, page 4, notes, “Evaluating physicians may use their clinical judgment,
however, and comment on any significant age or gender effect for a particular individual.” It goes on to state,
“Impairment percentages or ratings developed by medical specialists are consensus-derived estimates that reflect the
severity of a given medical condition….”

4

ORDER
IT IS HEREBY ORDERED THAT Office of Workers’ Compensation Programs’
October 16, 2007 decision be affirmed.
Issued: October 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

